CANTU, Justice,
concurring.
I agree that the attempted appeal must be dismissed for want of jurisdiction inasmuch as notice of appeal is conspicuously absent from the record.
I cannot, however, agree that an appeal was not possible because the trial court refused to issue or grant the writ. The record is clear, even in the absence of a written order, that the trial court made the writ returnable for a date certain for the purpose of conducting a hearing to determine whether the relief sought would be granted or denied.
The oral announcement of the trial court after a lengthy hearing leaves no doubt that the relief sought was denied only after a full consideration of the merits of the application.1
ON MOTION TO REINSTATE APPEAL
ESQUIVEL, Justice.
On July 25, 1984, this Court issued an opinion dismissing the purported appeal *138from a denial of habeas corpus in this cause. In our opinion, we held that we were without jurisdiction to entertain this appeal for two reasons: first, the record before us revealed that the trial court had refused to issue or grant the writ, and secondly, there was no notice of appeal. Petitioner has filed a motion to reinstate the appeal along with supporting documentation to show that he timely gave notice of appeal.
While we may now observe that petitioner timely filed a notice of appeal, there is still nothing in this cause from which petitioner may take an appeal. The record before us still shows that the trial court refused to issue or grant the writ. In the copy of the petition for writ of habeas corpus there is a provision for the issuance of the writ by order of the court. This provision has appropriate blank spaces for the signatures of the judge issuing the writ, the court from which the writ is being issued and the appropriate time and places designated. This provision was not signed by any judge and all the blank spaces are just that, blank. At the hearing in the trial court, the prosecutor pointed out that no writ had yet been issued by any court. We adhere to our first reason for dismissing this cause given on original submission. We do not have jurisdiction in this instance because there is no appeal from a refusal to issue or grant a writ of habeas corpus even after a hearing. See Ex parte Noe, 646 S.W.2d 230 (Tex.Crim.App.1983).
Petitioner’s motion to reinstate the appeal is denied.

. "THE COURT: Counsel, I'm not inclined to reduce his bonds. I, therefore, will deny the Writ of Habeas Corpus.”